                                 IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF ALABAMA
                                         SOUTHERN DIVISION

AMERICAN GENERAL LIFE INSURANCE                           )
COMPANY,                                                  )
                                                          )
                          Plaintiff,                      )
                                                          )
v.                                                        )
                                                            CIVIL ACTION NO. 21-00151-JB-M
                                                          )
LINDA DOYLE, et al.,                                      )
                                                          )
                          Defendants.                     )

                                                      ORDER

        This matter is before the Court on the Amended Motion to Stay filed by Defendant Linda

Doyle (Doc. 18) and Plaintiff’s Unopposed Motion for Discharge (Doc. 20).1 At a hearing

conducted on June 16, 2021, the parties confirmed that both motions are unopposed. Also at

the hearing, Plaintiff made an oral motion to increase its claim for attorneys’ fees, in its Motion

for Discharge, from $2,500 to $3,500. Both Defendants confirmed they do not oppose that oral

motion.

        Upon due consideration of the Amended Motion to Stay (Doc. 18) and the Unopposed

Motion for Discharge with the increased request for $3,500 in attorneys’ fees, the Court finds

that they are due to be granted. Wherefore:

     1. This action is STAYED pending the underlying criminal investigation of Defendant Linda
        Doyle or upon further order of the Court.



1 Defendant Linda Doyle’s Amended Motion to Stay states no grounds for or explanation of the amendment. Her
initial Motion to Stay (Doc. 17) was purportedly filed on behalf of Defendant James Doyle as well as Linda Doyle, but
Defendant James Doyle is represented by separate counsel. Based on the Court’s discussion with Linda Doyle’s
counsel at a June 16, 2021 hearing, the purpose of the amendment was to correct that error and reflect that she is
the only movant. The initial Motion to Stay is denied as MOOT.
2. The Court further orders:

       a. Plaintiff is hereby discharged with prejudice from any and all liability to the
          Defendants and to any person, firm, estate, corporation, or entity on account of
          or in any way related to American General Life Insurance Company Policy Number
          058403230 issued to the late James Doyle and/or related to the handling or
          processing of any claims made under American General Life Insurance Company
          Policy Number 058403230 issued to the late James Doyle.

       b. Defendants, and each of their respective attorneys, representatives, successors,
          assigns, and heirs are hereby permanently enjoined from instituting or
          prosecuting against American General any proceeding in any state or United
          States Court or administrative tribunal relating to the benefits due under
          American General Life Insurance Company Policy Number 058403230 issued to
          the late James Doyle and/or related to the handling or processing of any claims
          made under American General Life Insurance Company Policy Number 058403230
          issued to the late James Doyle.

       c. Based on the agreement of the parties, Plaintiff American General is entitled to
          reimbursement of $3,500.00 from the funds on deposit with the Court for its
          attorneys’ fees and costs. The Clerk of the Court is directed to disburse said funds,
          payable to American General Life Insurance Company, c/o: David P. Donahue,
          Bressler, Amery & Ross, P.C., 2001 Park Place, Suite 1500, Birmingham, AL 35203.

       d. Plaintiff American General is hereby DISMISSED WITH PREJUDICE from this action.

   DONE and ORDERED this 23rd day of June, 2021.


                                         /s/ JEFFREY U. BEAVERSTOCK
                                         UNITED STATES DISTRICT JUDGE




                                            2
